      Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 1 of 39 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

LKQ CORPORATION, and                         )       Case No. 1:20-cv-2753
KEYSTONE AUTOMOTIVE                          )
INDUSTRIES, INC.,                            )
                                             )
                       Plaintiffs,           )
                                             )
       v.                                    )       JURY TRIAL DEMANDED
                                             )
                                             )
GENERAL MOTORS COMPANY, and                  )
GM GLOBAL TECHNOLOGY                         )
OPERATIONS, LLC,                             )
                                             )
                       Defendants.           )


            COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NON-
                       INFRINGEMENT AND INVALIDITY
       Plaintiffs LKQ Corporation and Keystone Automotive Industries, Inc. (“LKQ” or

“Plaintiffs”), by its attorneys Irwin IP LLC, seek declaratory relief pursuant to 28 U.S.C. §§ 2201

and 2202 against Defendants General Motors Company (“GMC”) and GM Global Technology

Operations, LLC (“GM Global”) (collectively “GM” or “Defendants”) and allege as follows:

                                            PARTIES

       1.      Plaintiff LKQ Corporation is a corporation organized and existing under the laws

of the State of Delaware with its corporate office located at 500 W. Madison Street, Suite 2800,

Chicago, Illinois 60661. LKQ Corporation by and through its subsidiaries import and sell, among

other items, commercially successful automotive replacement and repair parts throughout the

United States and in this District.

       2.      Plaintiff Keystone Automotive Industries, Inc. is a corporation organized and

existing under the laws of the State of Delaware with its corporate office located at 500 W.

Madison Street, Suite 2800, Chicago, Illinois 60661. Keystone is a subsidiary of LKQ Corporation
      Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 2 of 39 PageID #:2




and distributes aftermarket automotive replacement parts throughout the United States and in this

District.

        3.     Defendant GMC is a corporation organized and existing under the laws of the State

of    Delaware     with     its   corporate   office   located    at   300     Renaissance   Ctr.,

Detroit, MI 48243. GMC manufactures and distributes vehicles and vehicle parts throughout the

United States and in this District.

        4.     Defendant GM Global is a subsidiary of Defendant GMC, organized and existing

under the laws of the State of Delaware with its offices located at 300 Renaissance Ctr.,

Detroit, MI 48243. On information and belief, Defendant GM Global conducts research and

development for parent GMC. GM Global is the assignee for design patents at issue in this

proceeding.

                                  NATURE OF THE ACTION

        5.     This is a declaratory judgment action seeking a determination that LKQ does not

infringe U.S. Patent Nos. D818,903 (the “’903 Patent”), D803,731 (the “’731 Patent”), and

D812,532 (the “’532 Patent”); and further that the ’532 Patent and U.S. Patent Nos. D786,743 (the

“’743 Patent”); D824825 (the “’825 Patent”); and D840,285 (the “’285 Patent”) are invalid as

anticipated or obvious over the prior art and purport to cover unpatentable subject matter.

Collectively, the ’903 Patent and the ’731 Patent are referred to hereinafter as the Licensed GM

Design Patents, and the ’903 Patent, the’731 Patent, the ’532 Patent, the ’743 Patent, the ’825

Patent, and the ’285 Patent are referred to hereinafter as the GM Design Patents At Issue.

        6.     This action arises from, on information and belief, affirmative measures taken by

GM to interfere with LKQ’s business operations by asserting that vehicle parts distributed by LKQ

infringe the GM Design Patents At Issue, despite knowing that it has licensed LKQ to sell parts

                                                2
      Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 3 of 39 PageID #:3




covered the Licensed GM Design Patents, the fact that the ’731 Patent is not infringed by the

allegedly infringing part, and the remaining GM Design Patents At Issue are invalid in light of the

prior art and are drawn to unpatentable subject matter.

                                 JURISDICTION AND VENUE

       7.      The Court has subject matter jurisdiction over this action and the matters pleaded

herein under 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the Federal

Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., and the Patent Act of the United States, 35

U.S.C. § 101, et seq.

       8.      This Court has personal jurisdiction over Defendants because, on information and

belief, Defendants have continuous and systematic contacts with the state of Illinois and this

Judicial District, have affirmatively directed infringement accusations at LKQ in this Judicial

District and communicated such accusations to third parties in the Judicial District, and

Defendants’ submission to personal jurisdiction would be fair and reasonable.

       9.      Venue against Defendants is proper because a substantial part of the events or

omissions giving rise to the claim occurred in this Judicial District and Defendants are subject to

personal jurisdiction in this Judicial district. 28 U.S.C. § 1391(b)(2) and (3).

                                           STANDING

       10.     For many decades, LKQ and its predecessors, and others in a vast aftermarket parts

industry, have been importing and offering for sale replacement automotive parts including grilles,

fenders, bumpers, and more.

       11.     LKQ products are of a consistently high quality; LKQ carefully monitors its parts

production with the objective that all replacement parts meet or exceed the quality of the OEM



                                                  3
      Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 4 of 39 PageID #:4




part it replaces. Due to its long-standing presence in the aftermarket industry and its reputation

for quality, LKQ has become a national leader among replacement part providers.

       12.     GM and LKQ have historically been parties to a confidential Design Patent License

Agreement (“DPLA”) under which LKQ was granted a license to many of GM’s design patents.

LKQ continues to operate in accordance with the DPLA, including paying royalties for parts

covered by the Licensed GM Design Patents.

       13.     Where the relationship between the parties was once amicable, GM stopped acting

in accordance with the expectations of the parties when they entered into the DPLA, and the course

of conduct in the years immediately after entering into the DPLA.

       14.     In the middle of the licensing period, GM also issued a unilateral demand to alter

the terms of the DPLA.

       15.     Further, notwithstanding the fact that GM and LKQ were in the midst of direct

negotiations regarding a revised DPLA, in an effort to undermine LKQ’s business relationships

and pressure LKQ into agreeing to unfair licensing terms, GM sent correspondence to a third party

making baseless allegations that certain automotive parts sold by LKQ and listed on the third

party’s vehicle part platform—Certified Collateral Corporation’s (“CCC”) platform—infringed

certain GM design patents.

       16.     Specifically, on March 1, 2019, GM’s Counsel, Angela Caligiuri, sent a letter to

CCC identifying certain replacement parts it alleged infringed approximately 250 different GM

design patents, including parts sold by LKQ. GM requested that the identified parts be removed

from CCC’s software platform. See Exhibit A (“March 2019 GM Letter”).




                                                4
         Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 5 of 39 PageID #:5




          17.   Despite GM claiming that no aftermarket supplier, including LKQ, was permitted

to manufacture the parts identified in the March 2019 GM Letter, LKQ was indeed licensed to

make allegedly infringing parts.

          18.   After obtaining a copy of the March 2019 GM Letter, LKQ contacted GM and

discussed with GM that, to the extent it was making allegedly infringing parts, it was licensed to

make the allegedly infringing parts and that it had been paying royalties under the DPLA for such

parts.

          19.   Thereafter, on information and belief, in December of 2019, GM provided a

PowerPoint presentation to CCC again outlining parts that were allegedly subject to protection

under the GM Design Patents At Issue and that should not be included in CCC’s systems. In other

words, GM asserted that such parts offered by LKQ were infringing its patents. Notably, upon

information and belief and based upon the assumption that CCC’s subsequent request that LKQ

remove certain parts (discussed below) included all parts alleged by GM to be infringing at that

time in March 2020, only four of the approximately 250 patents originally asserted by GM in the

March 2019 assertion were included in GM’s latest assertion.

          20.   On March 4, 2020, CCC sent a letter to LKQ requesting that LKQ remove certain

parts allegedly covered by the GM Design Patents At Issue from CCC’s platform. See Exhibit B

(“March 2020 CCC Letter”). Specifically, CCC directed LKQ to “provide specifics that can be

shared with GM or contact General Motors directly.” Id. at 1.

          21.   The March 2020 CCC Letter included two patents that GM has licensed LKQ via

the DPLA, specifically the GM Licensed Design Patents.

          22.   On information and belief, it was GM who caused and/or directed CCC to request

LKQ remove the identified products.

                                                5
      Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 6 of 39 PageID #:6




       23.     LKQ does not infringe the ’903 Patent, the ’731 Patent, or the ’532 Patent. Further,

the ‘532 Patent, ’743 Patent, ’825 Patent, and ’285 Patent are invalid as anticipated or obvious

over the prior art, and purport to cover unpatentable subject matter.

       24.     By virtue of the foregoing, a substantial controversy exists between the parties that

is of sufficient immediacy and concreteness to warrant declaratory relief.

                                 GENERAL ALLEGATIONS

       25.     The March 2020 CCC Letter identified a number of automotive parts sold by LKQ

on the CCC software platform, which allegedly correspond to the following GM design patents:

                                Part #         GM Design Patent
                              GM1036176        D786,743
                              GM1230463        D824,825
                              GM1230456C       D812,532
                              GM1230456        D812,532*
                              GM1036176        D786,743*
                              GM1103203        D828,261
                              GM1138104        D828,261
                              GM1139104        D828,261
                              GM1038243        D840,285
                              GM1039243        D840,285
                              GM1230465C       D818,903
                              GM1200752        D803,731


While Part GM1230456 was alleged to be covered by the ’743 Patent (which was also alleged to

cover Part GM1036176) in the CCC Letter, LKQ believes that this was in error, and that the

allegedly corresponding GM Patent is the ’532 Patent. Further, Part GM1036176 was listed twice

and was alleged to be covered by the ’261 Patent (also alleged to cover several other parts). LKQ

suspects that the allegedly corresponding patent is the ‘743 Patent.         Regardless of LKQ’s

suspicions as to what GM design patent is actually alleged to cover the parts identified, all of the



                                                 6
      Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 7 of 39 PageID #:7




GM Design Patents At Issue were expressly alleged to cover a part offered by LKQ and a case and

controversy exists as to each of them.

       26.     Each of the GM Design Patents At Issue is assigned to GM Global Technology

Operations, LLC.

               NON-INFRINGMENT ALLEGATIONS – THE ’903 PATENT

       27.     The ’903 Patent was filed on June 17, 2016 and issued on May 29, 2018. See

Exhibit C.

       28.     The below comparison illustrates the alleged infringing part compared to the

alleged GM design patent:


              Part GM1230465C                                  GM Design Patent




                                                                  Ex. C, FIG. 4.



       29.     LKQ does not infringe the ’903 Patent because LKQ is licensed to the ’903 Patent.

       30.     Pursuant to the DPLA entered into between GM and LKQ, LKQ is licensed to

patents identified to it by GM. One of those parts is the “Acadia Hood,” with exemplary GM part



                                               7
      Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 8 of 39 PageID #:8




number 23265062—the corresponding part number for GM part number 23265062 is

GM1230465C.

        31.    LKQ began offering parts corresponding to the ’903 Patent in accordance with the

DPLA.

        32.    Since it began offering parts for sale that correspond to the ’903 Patent, LKQ has

properly paid royalties to GM commensurate with the terms and conditions of the LKQ-GM

DPLA. GM has never rejected the royalties paid by LKQ or objected to LKQ paying royalties on

parts corresponding to the ’903 Patent.

        33.    GM has not updated the DPLA to indicate to LKQ that it was not licensed to make

parts corresponding to the ’903 Patent.

              NON-INFRINGEMENT ALLEGATIONS – THE ’731 PATENT

        34.    The ’731 Patent was filed on July 6, 2016, and issued on November 28, 2017. See

Exhibit D.

        35.    The below comparison illustrates the alleged infringing part compared to the

alleged GM design patent:


               Part GM1200752                                  GM Design Patent




                                                                  Ex. D, FIG. 1.

        36.    LKQ is licensed pursuant to the DPLA to produce the above part.
                                               8
      Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 9 of 39 PageID #:9




       37.     GM part number 23159133 is licensed to LKQ, corresponding to the “Acadia

Grille.”   GM part number 23159133 corresponds to both part numbers GM1200751 and

GM1200752. GM1200751 is shown below:

                                       Part GM1200751




       38.     While GM identified the “Acadia Grille” and its corresponding part number as a

licensed part, it identified both “Acadia Grille” and “Acadia Grille Lwr” as corresponding to U.S.

Des. Pat. No. D813,730, shown below:

               Part GM1200751                              GM Design Patent D813,730




                                                                   Ex. E, FIG. 1.

       39.     GM’s failure to expressly identify the ’731 Patent in addition to D813,730 was a

clerical error as evidenced by the fact that GM specifically identified the Acadia Grille and its

corresponding part number as an exemplary licensed part.



                                                9
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 10 of 39 PageID #:10




       40.     By identifying the Acadia Grille as a licensed vehicle part, GM clearly intended to

grant LKQ a license to the corresponding ’731 Patent, and LKQ understood GM’s designation to

constitute a license to the ’731 Patent.

       41.     LKQ began offering parts corresponding to the “Acadia Grille” as identified by GM

and as corresponding to the ’731 Patent.

       42.     Since it began offering parts for sale that correspond to the ’731 Patent, LKQ has

properly paid royalties to GM commensurate with the terms and conditions of the LKQ-GM

DPLA. GM has never rejected the royalties paid by LKQ or objected to LKQ paying royalties on

parts corresponding to the ’731 Patent.

       43.     GM has not updated the DPLA to indicate to LKQ that it was not licensed to make

parts corresponding to the ’731 Patent.

               NON-INFRINGMENT ALLEGATIONS – THE ’532 PATENT

       44.     The ’532 Patent was filed in the United States on July 28, 2016, claiming priority

to a Korean application filed on February 12, 2016. See Exhibit F. The ’532 Patent issued on

March 13, 2018 without any office actions.

       45.     The ’532 Patent claims “[t]he ornamental design for a hood panel of car, as shown

and described” and contains the below seven figures and descriptions:




                                               10
 Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 11 of 39 PageID #:11




                                                    Ex. F, FIG. 2. “FIG. 2 is a front elevation
                                                             view thereof.” Id. at 1.
Ex. F, FIG 1. “FIG. 1 is a perspective view of
new design for a hood panel of car as shown in
           the drawings.” Id. at 1.




Ex. F, FIG. 3. “FIG. 3 is a rear elevation view
              thereof.” Id. at 1.
                                                   Ex. F, FIG. 4. “FIG. 4 is a left side elevation
                                                             view thereof.” Id. at 1.




Ex. F, FIG. 5. “FIG. 5 is a right side elevation
            view thereof.” Id. at 1.
                                                     Ex. F, FIG. 6. “FIG. 6 is a top plan view
                                                                 thereof.” Id. at 1.

                                             11
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 12 of 39 PageID #:12




   Ex. F, FIG. 7. “FIG. 7 is a bottom plan view
                     thereof.”


       46.    The below comparison illustrates the alleged infringing part compared to the

alleged GM design patent:


              Part GM1230456C                           GM Design Patent




                                                      Ex. F, FIG. 6 (inverted)




                                                           Ex. F, FIG. 7

                                             12
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 13 of 39 PageID #:13




       47.       LKQ does not infringe GM’s ’532 Patent because an ordinary observer would not

be confused into thinking that the design of the part and the design covered by the ’532 Patent are

substantially similar.

       48.       The part produced by LKQ is longer, has a more rounded front edge and less

rounded rear edge than the ’532 Patent. Further, the part produced by LKQ has a more prominent

center bevel than the ’532 Patent.

       49.       Thus, LKQ does not infringe the ’532 Patent.

                     INVALIDITY ALLEGATIONS – THE ’532 PATENT

       50.       LKQ incorporates the allegations of Paragraphs 44–49 herein.

       51.       The ’532 Patent is invalid as obvious over the prior art.

       52.       There are two non-redundant grounds for the unpatentability of the ’532 Patent:

             •   Obvious over the 2013 Kia Sportage in light of the 2015 Opel Corsa; and

             •   Obvious over the 2011 Kia Sorento in light of the 2015 Opel Corsa.

       53.       The 2013 Kia Sportage is a reference that is basically the same as the claimed

design of the ’532 Patent. The below chart compares exemplary images of the 2013 Kia Sportage

to the claimed design of the ’532 Patent:




                                                  13
Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 14 of 39 PageID #:14




           ’532 PATENT                           2013 KIA SPORTAGE




                                                        Ex. G
            Ex. F, FIG 1.




                                                        Ex. G
           Ex. F, FIG. 2.




                                                        Ex. G
           Ex. F, FIG. 5.




                                    14
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 15 of 39 PageID #:15




       54.     The 2013 Kia Sportage was publicly available, sold, and purchased by consumers

and images of the 2013 Kia Sportage were publicly available at least as early as 2012, and it thus

constitutes prior art under 35 U.S.C. § 102(a)(1).

       55.     Any difference between the ’532 Patent and the 2013 Kia Sportage is suggested by

the secondary reference, the 2015 Opel Corsa. See Exhibit H.

       56.     The appearance of the hood of the 2015 Opel Corsa is so related to the 2013 Kia

Sportage that the appearance of features in one would suggest the application to the other:



              2013 KIA SPORTAGE                                  2015 OPEL CORSA




                      EX. G                                           EX. H


       57.     The underside of the 2015 Opel Corsa has a similar overall shape as the 2013 Kia

Sportage.

       58.     The 2015 Opel Corsa was publicly available, sold, and purchased by consumers

and images of the 2015 Opel Corsa were publicly available at least as early as February 5, 2015,

and it thus constitutes prior art under 35 U.S.C. § 102(a)(1).




                                                 15
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 16 of 39 PageID #:16




       59.     As shown below, the additional features of the Opel Corsa combined with the 2013

Kia Sportage would create a design with substantially the same overall visual appearance of the

’532 Patent:



                  ’532 PATENT                                   2015 OPEL CORSA




                                                                       EX. H
                 Ex. F, FIG. 7.


       60.     Given the relatedness in designs, an ordinary designer would have been motivated

to combine the 2013 Kia Sportage with the Opel Corsa to arrive at a design that is substantially

the same as the claimed design of the ’532 Patent.

       61.     Thus, the ’532 Patent is invalid as obvious.

       62.     The 2011 Kia Sorento is a reference that is basically the same as the claimed design

of the ’532 Patent. The below chart compares exemplary images of the 2011 Kia Sorento to the

claimed design of the ’532 Patent:




                                                16
Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 17 of 39 PageID #:17




           ’532 PATENT                           2011 KIA SORENTO




           Ex. F, FIG 1.                                Ex. I




                                                        Ex. I
           Ex. F, FIG. 2.




                                                        Ex. I
           Ex. F, FIG. 5.




                                    17
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 18 of 39 PageID #:18




       63.     The 2011 Kia Sorento was publicly available, sold, and purchased by consumers

and images of the 2011 Kia Sorento were publicly available at least as early as 2009, and it thus

constitutes prior art under 35 U.S.C. § 102(a)(1).

       64.     Any difference between the ’532 Patent and the 2011 Kia Sorento is suggested by

the secondary reference, the 2015 Opel Corsa.

       65.     The appearance of the hood of the Opel Corsa is so related to the 2011 Kia Sorento

that the appearance of features in one would suggest its application to the other:



               2011 KIA SORENTO                                  2015 OPEL CORSA




                      EX. I                                             EX. H


       66.     The underside of the Opel Corsa has a similar overall shape as the 2011 Kia

Sorento.

       67.     As shown below, the additional features of the Opel Corsa combined with the 2011

Kia Sorento would create a design with substantially the same overall visual appearance of the

’532 Patent:




                                                18
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 19 of 39 PageID #:19




                  ’532 PATENT                                   2015 OPEL CORSA




                                                                       EX. H
                  Ex. F, FIG. 7.


       68.     Given the relatedness in designs, an ordinary designer would have been motivated

to combine the 2011 Kia Sorento with the Opel Corsa to arrive at a design that is substantially the

same as the claimed design of the ’532 Patent.

       69.     Thus, the ’532 Patent is invalid as obvious.

                    INVALIDITY ALLEGATIONS – THE ’743 PATENT

       70.     The ’743 Patent was filed in the United States on December 22, 2015 and issued

on May 16, 2017. See Exhibit J. It was subject to an Ex Parte Quayle Action by the Examiner to

amend the description of Figure 3 and the broken line statement.

       71.     The ’743 Patent claims “[t]he ornamental design for a vehicle lower grille, as shown

and described” and contains the below four figures and descriptions:




                                                 19
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 20 of 39 PageID #:20




                                                         Ex. J, FIG. 2. “FIG. 2 is a front view thereof.”
                                                                            Id. at 1.
 Ex. J, FIG 1. “FIG. 1 is a perspective view of the
           vehicle lower grille.” Id. at 1.




 Ex. J, FIG. 3. “FIG. 3 is a top plan view thereof.”
                      Id. at 1.                          Ex. J, FIG. 4. “FIG. 4 is a left side elevation
                                                          view thereof (where the right side elevation
                                                         view is omitted since the right side elevation
                                                         view is mirror image of the left side elevation
                                                                        view).” Id. at 1.

       72.       The broken lines shown in the figures are not claimed. Ex. J, at 1 (“The broken

lines shown depict environment only and form no part of the claimed design.”).

       73.       The ’743 Patent is invalid as obvious over the prior art.

       74.       There are three non-redundant grounds that render the ’743 Patent obvious:

             •   Obvious over U.S. Patent No. D680,921 (“Jara”) in view of the 2014 Ford Fiesta;

             •   Obvious over Jara in view of the 2013 Ford Fusion; and

             •   Obvious over Jara in view of the Subaru Legacy Concept.

       75.       Jara is a reference that is basically the same design as the ’743 Patent. The below

chart compares the figures of Jara with the figures of the claimed design of the ’743 Patent:

                                                  20
Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 21 of 39 PageID #:21




           ’743 PATENT                                   JARA




            Ex. J, FIG 1.
                                                     Ex. K, FIG 7.




           Ex. J, FIG. 2.                       Ex. K, FIG. 3 (inverted).




            Ex. J, FIG. 4
                                                Ex. K, FIG. 5 (inverted)




                                    21
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 22 of 39 PageID #:22




       76.     Jara was filed on December 29, 2011, and issued on April 30, 2013, and it thus

constitutes prior art under 35 U.S.C. § 102(a)(1).

       77.     Any difference between the ’743 Patent and Jara is suggested by the secondary

reference, the 2014 Ford Fiesta. See Exhibits L, M.

       78.     The appearance of the grilles of the 2014 Ford Fiesta is so related to Jara that the

appearance of features in one would suggest its application to the other:



                      JARA                                       2014 FORD FIESTA




             Ex. K, FIG. 3 (inverted).
                                                                        Ex. L



       79.     The 2014 Ford Fiesta was publicly available, sold, and purchased by consumers

and images of the 2014 Ford Fiesta were publicly available at least as early as May 17, 2014, and

it thus constitutes prior art under 35 U.S.C. § 102(a)(1).

       80.     As shown below, the additional features of the 2014 Ford Fiesta combined with

Jara would create a design with substantially the same overall visual appearance of the ’743 Patent:




                                                 22
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 23 of 39 PageID #:23




                 ’743 PATENT                                     2014 FORD FIESTA




                  Ex. J, FIG 1.


                                                                     Ex. M, at 1.




                 Ex. J, FIG. 2.

                                                                     Ex. L, at 1.


       81.     Given the relatedness in designs, an ordinary designer would have been motivated

to combine Jara with the 2014 Ford Fiesta to arrive at a design that is substantially the same as the

claimed design of the ’743 Patent.

       82.     Thus, the ’743 Patent is invalid as obvious.

       83.     As shown above, Jara is basically the same as the claimed design of the ’743 Patent.



                                                 23
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 24 of 39 PageID #:24




       84.     Any difference between the ’743 Patent and Jara is suggested by the 2013 Ford

Fusion. See Exhibit N.

       85.     The appearance of the grilles of Jara and the 2013 Ford Fusion are so related that

the existence of features in one would suggest their application to the other:


                      JARA                                       2013 FORD FUSION




             Ex. K, FIG. 3 (inverted).


                                                                        Ex. N



       86.     The 2013 Ford Fusion was publicly available, sold, and purchased by consumers

and images of the 2013 Ford Fusion were publicly available at least as early as November 13,

2013, and it thus constitutes prior art under 35 U.S.C. § 102(a)(1).

       87.     As shown below, the additional features of the 2013 Ford Fusion combined with

Jara would create a design with substantially the same overall visual appearance of the ’743 Patent:




                                                24
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 25 of 39 PageID #:25




                  ’743 PATENT                                    2013 FORD FUSION




                   Ex. J FIG 1.
                                                                      Ex. N, at 1.


       88.     Given the relatedness in designs, an ordinary designer would have been motivated

to combine Jara with the 2013 Ford Fusion to arrive at a design that is substantially the same as

the claimed design of the ’743 Patent.

       89.     Thus, the ’743 Patent is invalid as obvious.

       90.     As shown above, Jara is basically the same as the ’743 Patent.

       91.     Any difference between Jara and the ’743 Patent is suggested by the Subaru Legacy

Concept. See Exhibit O.

       92.     The appearance of the grilles of Jara and the Subaru Legacy Concept are so related

that the existence of features in one would suggest their application to the other:




                                                 25
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 26 of 39 PageID #:26




                         JARA                              SUBARU LEGACY CONCEPT




                Ex. K, FIG. 3 (inverted).
                                                                      Ex. O



          93.     The Subaru Legacy Concept was publicly available, and images of the Subaru

Legacy Concept were publicly available at least as early as November 15, 2013, and it thus

constitutes prior art under 35 U.S.C. § 102(a)(1).

          94.     As shown below, the additional features of the Subaru Legacy Concept combined

with Jara would create a design with substantially the same overall visual appearance of the ’743

Patent:



                     ’743 PATENT                           SUBARU LEGACY CONCEPT




                                                                   Ex. O, at 1.
                      Ex. J, FIG 1.



                                                26
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 27 of 39 PageID #:27




       95.     Given the relatedness in the designs, an ordinary designer would have been

motivated to combine Jara with the Subaru Legacy Concept to arrive at a design that is

substantially the same as the claimed design of the ’743 Patent.

       96.     Thus, the ’743 Patent is invalid as obvious.

                   INVALIDITY ALLEGATIONS – THE ’825 PATENT

       97.     The ’825 Patent was filed in the United States on March 16, 2017 and issued on

August 7, 2018 without any office actions. See Exhibit P.

       98.     The ’825 Patent claims “[t]he ornamental design for a vehicle hood, as shown and

described” and contains the below four figures and descriptions:




                                                         Ex. P, FIG. 2. “FIG. 2 is a left side view
 Ex. P, FIG 1. “FIG. 1 is a perspective view of the    thereof (where the right side view is a mirror
              vehicle hood.” Id. at 1.                    image of the left side view).” Id. at 1.




                                                27
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 28 of 39 PageID #:28




   Ex. P, FIG. 3. “FIG. 3 is a front view thereof.”
                      Id. at 1.


                                                         Ex. P, FIG. 4. “FIG. 4 is a top view thereof.”
                                                                           Id. at 1.

       99.       The broken lines shown in the figures are not claimed. Ex. P, at 1 (“The broken

lines in the drawings illustrate portions of the vehicle hood that form no part of the claimed

design.”).

       100.      The ’825 Patent is invalid as anticipated and/or obvious over the prior art.

       101.      There are two alternative, non-redundant grounds that render the ’825 Patent

anticipated and/or obvious:

             •   Anticipated by the 2011 Buick Regal, and

             •   Obvious over the 2014 SEAT Leon Cupra in view of the Subaru Impreza 5-Door

                 Concept.

       102.      The 2011 Buick Regal is a reference that is substantially the same as the ’825

Patent. The below chart compares exemplary images of the 2011 Buick Regal with the figures of

the claimed design of the ’825 Patent:




                                                  28
Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 29 of 39 PageID #:29




             ’825 PATENT                           2011 BUICK REGAL




                                                         EX. Q

             Ex. P, FIG 1.




            Ex. P, FIG. 3.
                                                         EX. Q




            Ex. P, FIG. 4.                               Ex. Q

                                    29
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 30 of 39 PageID #:30




          103.   The 2011 Buick Regal was publicly available, sold, and purchased by consumers

and images of the 2011 Buick Regal were publicly available at least as early as 2010, and it thus

constitutes prior art under 35 U.S.C. § 102(a)(1).

          104.   Any difference between the 2011 Buick Regal and the ’825 Patent are de minims.

          105.   An ordinary observer would believe that the designs of the 2011 Buick Regal hood

and the ’825 Patent are substantially the same.

          106.   Thus, the ’825 Patent is invalid as anticipated.

          107.   In the alternative, the ’825 Patent is invalid as obvious over the 2014 Seat Leon

Cupra in light of the Subaru Impreza 5-Door Concept.

          108.   The 2014 Seat Leon Cupra is a design that is basically the same as the ’825 Patent.

The below chart is a comparison of exemplary images of the 2014 Seat with the figures of the ’825

Patent:


                     ’825 PATENT                                    2014 SEAT LEON CUPRA




                     Ex. P, FIG 1.                                         EX. R




                                                  30
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 31 of 39 PageID #:31




       109.    The 2014 Seat Leon Cupra was publicly available, sold, and purchased by

consumers and images of the 2014 Seat Leon Cupra were publicly available at least as early as

March 7, 2014, and it thus constitutes prior art under 35 U.S.C. § 102(a)(1).

       110.    Any difference between the 2014 Seat Leon Cupra and the ’825 Patent is suggested

by the Subaru Impreza 5-Door Concept.

       111.    The appearance of the hood of the 2014 Seat Leon Cupra is so related to the hood

of the Subaru Impreza 5-Door Concept that the appearance of features in one would suggest its

application to the other:



           2014 SEAT LEON CUPRA                               SUBARU 5-DOOR CONCEPT




                      EX. R                                              Ex. S


       112.    As shown below, the additional features of the Subaru 5-Door Concept combined

with the 2014 Seat Leon Cupra would create a design with substantially the same overall visual

appearance of the ’825 Patent:




                                                31
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 32 of 39 PageID #:32




                    ’825 PATENT                                  SUBARU 5-DOOR CONCEPT




                    Ex. P, FIG. 3.
                                                                             Ex. S.


       113.    The Subaru 5-Door Concept was publicly available, and images of the Subaru 5-

Door Concept were publicly available at least as early as October 29, 2015, and it thus constitutes

prior art under 35 U.S.C. § 102(a)(1).

       114.    Given the relatedness of the designs, an ordinary designer would have been

motivated to combine the 2014 Seat Leon Cupra with the Subaru 5-Door Concept to arrive at a

design that is substantially the same as the claimed design of the ’825 Patent.

       115.    Thus, the ’825 Patent is invalid as obvious.

                    INVALIDITY ALLEGATIONS – THE ’285 PATENT

       116.    The ’285 Patent was filed in the United States on July 20, 2017 and issued on

February 12, 2019 without any office actions. See Exhibit T.

       117.    The ’285 Patent claims “[t]he ornamental design for a vehicle grille bezel, as shown

and described” and contains the below four figures and descriptions:




                                                32
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 33 of 39 PageID #:33




 Ex. T, FIG 1. “FIG. 1 is a perspective view of the
           vehicle grille bezel.” Id. at 1.         Ex. T, FIG. 2. “FIG. 2 is a front view thereof.”
                                                                       Id. at 1.




 Ex. T, FIG. 3. “FIG. 3 is a side view thereof.” Id.     Ex. T, FIG. 4. “FIG. 4 is a top view thereof.”
                        at 1.                                              Id. at 1.

       118.    The broken lines shown in the figures are not claimed. Ex. T, at 1 (“The broken

lines in the drawings illustrate portions of the vehicle grille bezel that form no part of the claimed

design.”).

       119.    The ’285 Patent is invalid as anticipated and/or obvious over the prior art.

       120.    The 2015 Saleen Mustang grille bezel s a reference that is basically the same design

as the ’285 Patent. The below chart compares exemplary images of the 2015 Saleen Mustang with

the figures of the claimed design of the ’285 Patent:



                                                 33
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 34 of 39 PageID #:34




                  ’285 PATENT                                  2015 SALEEN MUSTANG




                                                                   Ex. U, FIG 1.
                  Ex. T, FIG. 2.


       121.    The 2015 Saleen Mustang was publicly available, sold, and purchased by

consumers and images of the 2015 Saleen Mustang were publicly available at least as early as

August 17, 2015, and it thus constitutes prior art under 35 U.S.C. § 102(a)(1).

       122.    Any difference between the 2015 Saleen Mustang and the ’285 Patent are de

minims.

       123.    An ordinary observer would believe that the designs of the 2015 Saleen Mustang

grille bezel and the ’285 Patent are substantially the same.

       124.    Thus, the ’285 Patent is invalid as anticipated and/or obvious.

           INVALIDITY ALLEGATIONS – UNPATENTABLE COMPONENTS

       125.    The ’743 Patent; the ’825 Patent; the ’532 Patent; and the ’285 Patent are invalid

because they are designs applied to functionless component parts of a functional whole vehicle,

and therefore empower GM with the ability to improperly subvert the exhaustion doctrine and

prevent consumers from exercising their right to repair their own vehicles.

       126.    Design patents are limited to “articles of manufacture.” 35. U.S.C. § 171.

                                                 34
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 35 of 39 PageID #:35




       127.    The original meaning of an “article of manufacture” was an article that was

complete in itself, and not a part or sub-part of something that needed further assembly to be

functional.1

       128.    The ‘743 Patent’ ’825 Patent; ’532 Patent; and ’285 Patent are design patents for

the ornamental designs of, respectively, a vehicle grille, two vehicle hoods, and a vehicle grille

bezel. These are minor, sub-parts of a larger item, the entire vehicle.

       129.    Patents on these sub-parts contravene the consumer’s right to repair their own

vehicle. The consumer has already purchased a vehicle embodying the design patent for the

grille, hood, or bezel, , and so the consumer also has the right to repair the article that she has

paid for, as long as she is not reconstructing a new patented article.

       130.    As the ’743 Patent; the ’825 Patent; the ’532 Patent; and the ’285 Patent are not

designs for “articles of manufacture,” but an impermissible attempt to circumvent patent

exhaustion and the consumer’s right to repair her vehicle, these patents should be found invalid.

                     COUNT I – NON-INFRINGMENT OF THE ’903 PATENT

       131.    LKQ realleges and incorporates Paragraphs 1–130 as if fully set forth herein.

       132.    LKQ does not infringe the ’903 Patent because LKQ is licensed to the ’903 Patent.




1
  LKQ believes that there is a non-frivolous argument for extending, modifying, or reversing
existing law or for establishing new law regarding the patentability of functionless component
parts. See, e.g., Sarah Burstein, The “Article of Manufacture” in 1887, 32 BERKELEY TECH.
L.J. 1 (2017), at 5, https://papers.ssrn.com/sol3/ papers.cfm?abstract_id=2850604 (in 1887,
“article of manufacture” was a term of art that “referred to a tangible item made by humans—other
than a machine or composition of matter—that had a unitary structure and was complete in itself
for use or for sale”).


                                                  35
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 36 of 39 PageID #:36




       133.    As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and concreteness exists to warrant the issuance of a

declaratory judgment that LKQ does not infringe the claim of the ’903 Patent.

               COUNT II – NON-INFRINGEMENT OF THE ’731 PATENT

       134.    LKQ realleges and incorporates Paragraphs 1–133 as if fully set forth herein.

       135.    LKQ does not infringe the ’731 Patent because LKQ is licensed to the ’731 Patent.

       136.    As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and concreteness exists to warrant the issuance of a

declaratory judgment that LKQ does not infringe the claim of the ’731 Patent.

               COUNT III– NON-INFRINGEMENT OF THE ’532 PATENT

       137.    LKQ realleges and incorporates Paragraphs 1–136 as if fully set forth herein.

       138.    LKQ does not infringe the ’532 Patent because the part that LKQ produces is not

within the scope of and does not infringe the claim of the ’532 Patent.

       139.    As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and concreteness exists to warrant the issuance of a

declaratory judgment that LKQ does not infringe the claim of the ’731 Patent.

                    COUNT IV – INVALIDITY OF THE ’532 PATENT

       140.    LKQ realleges and incorporates Paragraphs 1–139 as if fully set forth herein.

       141.    The claim of the ’532 Patent is invalid as obvious over the prior art.

       142.    The claim of the ’532 Patent is further invalid because it is not an “article of

manufacture,” but rather a component part.




                                                36
       Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 37 of 39 PageID #:37




         143.   As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and concreteness exists to warrant the issuance of a

declaratory judgment that the claim of the ’532 Patent is invalid.

                      COUNT V – INVALIDITY OF THE ’743 PATENT

         144.   LKQ realleges and incorporates Paragraphs 1–143 as if fully set forth herein.

         145.   The claim of the ’743 Patent is invalid as obvious over the prior art.

         146.   The claim of the ’743 Patent is further invalid because it is not an “article of

manufacture,” but rather a component part.

         147.   As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and concreteness exists to warrant the issuance of a

declaratory judgment that the claim of the ’743 Patent is invalid.

                     COUNT VI – INVALIDITY OF THE ’825 PATENT

         148.   LKQ realleges and incorporates Paragraphs 1–147 as if fully set forth herein.

         149.   The claim of the ’825 Patent is invalid as anticipated and/or obvious over the prior

art.

         150.   The claim of the ’825 Patent is further invalid because it is not an “article of

manufacture,” but rather a component part.

         151.   As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and concreteness exists to warrant the issuance of a

declaratory judgment that the claim of the ’825 Patent is invalid.

                     COUNT VII – INVALIDITY OF THE ’285 PATENT

         152.   LKQ realleges and incorporates Paragraphs 1–151 as if fully set forth herein.



                                                 37
       Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 38 of 39 PageID #:38




          153.    The claim of the ’285 Patent is invalid as anticipated and/or obvious over the prior

art.

          154.    The claim of the ’532 Patent is further invalid because it is not an “article of

manufacture,” but rather a component part.

          155.    As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and concreteness exists to warrant the issuance of a

declaratory judgment that the claim of the ’285 Patent is invalid.


                                       PRAYER FOR RELIEF

WHEREFORE, LKQ prays for:

       a. A declaration that LKQ has not infringed and is not infringing, directly or indirectly, the

          claim of the ’903, ’731, and ’532 Patents;

       b. A declaration that the single claims of the ’532, ’743, ’825, and ’285 Patents are invalid;

       c. An order that GM and each of its officers, employees, agents, attorneys, and any persons

          in active concert or participation with them are restrained and enjoined from further

          prosecuting or instituting any action against LKQ or the purchasers of LKQ’s products

          claiming that the alleged patents are infringed or from representing that LKQ’s products or

          their use un networks operated by purchasers of those products infringe the alleged patents;

       d. A declaration that this is an exceptional case under 35 U.S.C § 285;

       e. An Award to LKQ of its costs and attorney’s fees;

       f. Such other relief as this Court or a jury may deem proper and just under the circumstances.

                                             JURY DEMAND

          LKQ demands a trial by jury on all issues so triable.


                                                   38
    Case: 1:20-cv-02753 Document #: 1 Filed: 05/06/20 Page 39 of 39 PageID #:39




Dated: May 6, 2020                           Respectfully submitted,


                                             /s/ Barry F. Irwin, P.C.
                                             Barry F. Irwin, P.C.
                                             Reid P. Huefner
                                             Chris D. Eggert
                                             Manon L. Burns
                                             IRWIN IP LLC
                                             222 South Riverside Plaza
                                             Suite 2350
                                             Chicago, IL 60606
                                             (312) 667-6080
                                             birwin@irwinip.com
                                             rhuefner@irwinip.com
                                             ceggert@irwinip.com
                                             mburns@irwinip.com
                                             Attorneys for Plaintiff LKQ




                                        39
